



AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment") is entered into as of December 8, 2016, by and among TITAN
MACHINERY, INC., a Delaware corporation ("Borrower"), the Lenders party hereto
and Wells Fargo Bank, National Association, a national banking association, as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, the "Agent").
WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of October 28, 2015 (as amended,
restated, modified or supplemented from time to time, the "Credit Agreement");
and
WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement as set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.


2.Amendments to Credit Agreement. In reliance upon the representations and
warranties of each Loan Party set forth in Section 6 below and subject to the
satisfaction of the conditions to effectiveness set forth in Section 5 below,
the Credit Agreement is amended as follows:


(a)Section 2.11(b) of the Credit Agreement is hereby amended to amend and
restate sub-clause (i) thereof in its entirety as follows:


(i)    the Letter of Credit Usage would exceed $40,000,000, or
3.Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.


4.Reaffirmation and Confirmation. Each Loan Party hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents,
in each case as amended, supplemented or otherwise modified by this Amendment,
to which it is a party represent the valid, enforceable and collectible
obligations of such Loan Party, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with
respect to the Credit Agreement or any other Loan Document. Each Loan Party
hereby agrees that




8291989v2 12/8/2016 3:02 PM                                            1989.438

--------------------------------------------------------------------------------






this Amendment in no way acts as a release or relinquishment of the Liens and
rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed in all respects by
each Loan Party.


1.Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:


(a)Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Issuing Bank, the Required Lenders and Borrower; and


(b)No Default or Event of Default shall have occurred and be continuing.


2.Representations and Warranties. In order to induce Agent and the Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
the Lenders that:


(a)All representations and warranties contained in the Loan Documents to which
any Loan Party is a party are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment (except to the extent that such
representations and warranties expressly relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date);


(b)No Default or Event of Default has occurred and is continuing; and


(c)This Amendment and the Loan Documents, as modified hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
each Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors'
rights generally.


3.Release. In consideration of the agreements of Agent and the Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby releases
and forever discharges Agent and the Lenders and their respective directors,
officers, employees, agents, attorneys, affiliates, subsidiaries, successors and
permitted assigns from any and all liabilities, obligations, actions, contracts,
claims, causes of action, damages, demands, costs and expenses whatsoever
(collectively "Claims"), of every kind and nature, however evidenced or created,
whether known or unknown, arising prior to or on the date of this Amendment
including, but not limited to, any Claims involving the extension of credit
under or administration of this Amendment, the Credit Agreement or the Loan
Documents, as each may be amended, or the obligations, liabilities and/or
indebtedness incurred by Borrower or any other transactions evidenced by this
Amendment, the Credit Agreement or the Loan Documents.




--------------------------------------------------------------------------------







4.Miscellaneous.


(a)Expenses. Each Loan Party acknowledges and agrees that Section 15.7 of the
Credit Agreement applies to this Amendment and the transactions, agreements and
documents contemplated hereunder.


(b)Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.


(c)Counterparts; Electronic Execution. This Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Amendment. Delivery of an executed counterpart of this Amendment by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Amendment but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Amendment.


(signature page follows)


































--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
BORROWER:
TITAN MACHINERY, INC.




By: /s/ Ted O. Christianson                                       
Title: /s/ Treasurer                                                       













































Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, as a Lender and as Issuing
Bank




By: /s/ Laura Wheeland                                             
Title: Vice President                                                 









































































Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------







 
REGIONS BANK,
as a Lender




By: /s/ Darius Sutrinaitis                                              
Title: Vice President                                                   

















































































Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------





 
WOODFOREST NATIONAL BANK,
as a Lender




By: /s/ John Zimbo                                                 
Title: First Vice President                                     



















































































Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------







 
BANK OF AMERICA, N.A.,
as a Lender




By: /s/ Carlos Gil                                                      
Title: Senior Vice President                                     

















































































Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement

--------------------------------------------------------------------------------









 
AGCOUNTRY FARM CREDIT SERVICES, FLCA,
as a Lender




By: /s/ Nicole Schwartz                                           
Title: Vice President                                                









Signature Page to Amendment No. 3 to Second Amended and Restated Credit
Agreement